Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 24-25, 27-29, 31-35, 37-39, and 41-47 are pending and rejected. Claims 1-23 are cancelled, claims 45-47 are newly added and claims 26, 30, 36, and 40 are withdrawn as non-elected species. Claims 24-32 and 41-43 are amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 29, 38, 39, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 28, 38, and 44, the claims require that the argon gas input ranges from 10-13 slm and that the argon gas setting is 4-6 slm, however, it is unclear how the argon gas input is 10-13 slm when the setting is 4-6 slm since the gas would be expected to flow at its set rate. For the purposes of examination, the claim is being 
	The claims also indicate that the ambient temperature is 5-35°C, however, it is unclear whether this is the ambient temperature of the area around the plasma, such as for an atmospheric pressure plasma, the temperature of the plasma process, the temperature of a plasma chamber, or the ambient temperature of the room where the plasma treatment is occurring. For the purposes of examination, the claim is being interpreted as though any interpretation will meet the requirements of the claim.
	The claims also require that the duty cycle is up to 50% for 3 sec max on time, however, it is unclear whether the 3 sec max on time is the maximum on time for the duty cycle or for the total process. For the purposes of examination, the claim is being interpreted as though having either the duty cycle or the total plasma time set to 3 seconds or less will meet the claimed requirements. 
	The claims also indicate that the relative humidity is 10-70%, however, it is unclear whether this is the ambient humidity for the room in which the plasma is done, the humidity near the plasma, such as for an atmospheric pressure plasma, or the humidity of the plasma chamber. For the purposes of examination, either interpretation is considered to meet the limitations of the claim. 
	Since none of the dependent claims remedy the clarity of claims 28 and 38, they are also rendered indefinite. Appropriate action is required without adding new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27, 32, 33, 37, 42, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Haines, US 2010/0044268 A1 in view of Sakhrani, US 2009/0126404 A1, Williams, US 7,431,989 B2, and BD, “Step-by-Step Patient Injection Guide”, 2010.  
It is noted that a second inventor has been used for US 7,431,989 B2 to differentiate between Sakhrani references.
Regarding claims 33, 45, and 46, Haines teaches a method of preparing a multifunctional pharmaceutical package surface (abstract). They teach that the package has a protein deterrent and a lubricious surface by applying coating directly to the 
They do not teach crosslinking the silicone layer with an argon plasma or specifically applying the adhesion layer to the inner surface before the lubricious layer. 

Williams teaches a method for preparing one or more lubricated surfaces of an article to reduce the break-out force and sliding frictional force (abstract). They teach that the lubricant is applied to one or more surfaces and the lubricant-coated surface is treated by exposing the surface to an energy source such as an ionizing gas plasma (abstract). They teach that the lubricant layer can be a silicone oil (Col. 6, lines 15-60). They teach that the gas for the ionizing gas plasma may be argon (Col. 8, lines 9-16 and Col. 12, lines 19-35). They teach that the syringe barrels that were pre-lubricated and plasma treated dramatically reduce break-out forces and eliminate stick-slip chatter (Col. 12, lines 19-35).

Haines in view of Sakhrani and Williams do not teach applying the coatings onto a vial or a syringe with transfer of a liquid drug formulation between them. 
BD provides a step-by-step patient injections guide for insulin (pg. 1 and pg. 9, labeled as pg. 6 in the document). They depict the process as providing a syringe and a vial where the syringe is inserted into the vial and a desired amount of insulin is transferred from the vial to the syringe (pg. 9, labeled as pg. 6 in the document). They teach that the insulin is then injected into the patient’s body using the syringe (pg. 9, labeled as pg. 6 in the document and pg. 15, labeled as pg. 12 in the document). Since BD indicates that the insulin is capable of being drawn into a syringe, it would have been 
From the teachings of BD, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Haines in view of Sakhrani and Williams to have provided the adhesion coating, i.e. silane coupling agent, and lubricious silicone oil coating crosslinked by argon plasma to both a syringe and a vial used for containing insulin because Haines indicates that insulin packaging benefits from their protein deterrent and lubricious coatings, where the coatings are applied to both vials and syringes such that it will be expected to provide the desired and predictable result of preventing insulin proteins from adhering to the packaging. Therefore, in the process of Haines in view of Sakhrani, Williams, and BD to a vial or first container to be exposed to the liquid insulin formulation (drug formulation), an adhesion primer, i.e. silane coupling agent, will be applied to the entire surface of the vial, a silicone layer will be applied to the layer of adhesion primer, the coated inner surface of the vial will be treated with an argon plasma for curing or crosslinking of the silicone oil layer, the insulin drug formulation will be placed in the vial, a syringe (second container) will be treated over the entire inner surface in the same manner to ensure that the coatings prevent proteins from adhering to any point on the surface of the syringe, i.e. adhesion primer, silicone oil, and argon plasma, and then the insulin liquid drug formulation will be transferred or transitioned from the treated vial to the syringe and administered to a body from the 
Regarding claims 27 and 37, Haines in view of Sakhrani, Williams, and BD suggest the limitations of instant claim 33 and 46. Sakhrani further teaches using argon as the plasma gas (0036). Williams also teaches using argon as the plasma gas (Col. 8, lines 9-16 and Col. 12, lines 19-35). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used pure argon as the plasma gas because both Sakhrani and Williams teaches using argon gas for the plasma and Williams provides a specific example where only argon is used in the process suggesting that no other gases are desired or needed. According to MPEP 2144.05(I): Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). Therefore, since Haines in view of Sakhrani, Williams, and BD suggest using pure argon or only argon, i.e. 100% argon or as close to 100% possible, this is considered to be close enough to 99.9% pure argon gas so as to be expected to provide similar results. Therefore, Haines in view of Sakhrani, Williams, and BD renders the claimed range obvious.
Regarding claims 32 and 42, Haines in view of Sakhrani, Williams, and BD suggests the limitations of instant claims 33 and 46, where the suggestion is to provide the silicone coating to both the syringe and vial such that it will have the same coating. Haines further teaches that silicone oil renders the surface very hydrophobic (0005). Therefore, since they suggest coating the vial and the syringe with silicone oil, the final state of the coated barrier layer is considered to have hydrophobic properties. Haines further teaches that current solutions to immobilization and/or denaturation of proteins include compensating for protein loss by overfilling, including additives such as sacrificial proteins and/or surfactants to reduce adsorption, and siliconization of packaging materials (0001). Therefore, Haines indicates that it is known to optimize the drug formulation to account for the packaging. Haines also teaches that the primary factor affecting drug stability is in the interaction of the drug formulation with leachable/extractables or permeating gas species during storage (0007).
From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the liquid drug formulation for stability in the container because Haines indicates that drug formulations are adjusted for the packaging where issues can occur during storage such that by optimizing the formulation so that it has good stability in the vial it will provide the desired and predictable result of ensuring that the formulation is not deteriorated in any way during the storage in the vial so that the proteins will be provided in the desired amount and state. Further, since the suggestion is for the syringe and the vial to have the same material composition, i.e. silicone coating, and the suggestion is to optimize the formulation for storage in the vial, the stability of the liquid drug formulation would 
Regarding claim 47, Haines in view of Sakhrani, Williams, and BD suggest the limitations of instant claim 46. As discussed above for claim 46, Haines teaches using the functional coatings for drugs that are protein based such as insulin (0001, 0019, 0040, and Fig. 1). Therefore, the process of Haines in view of Sakhrani, Williams, and BD will be applied to packaging containing a protein drug such as insulin.

Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Haines in view of Sakhrani, Williams, and BD as applied to claims 33 and 46 above, and further in view of Fadeev, US 2013/0224407 A1 and Kamei, US 2012/0259053 A1.
Regarding claims 24 and 34, Haines in view of Sakhrani, Williams, and BD suggest the limitations of instant claims 33 and 46. Sakhrani further suggests using a silane coupling agent (abstract, 0009, and 0038). They teach that the general chemical structure of a silane coupling agent is R-(CH2)n-Si-X3, where the R group may be a nonhydrolyzable organofunctional group linked to the silicon atom via a silicon-carbon bond (0039). They teach that the X group may be a hydrolysable group such as an alkoxy group (0039). They provide various examples of silane coupling agents such as methyltrimethoxysilane, n-octadecyl trimethoxyl silane, etc. (0045). They teach spraying the syringe barrels with the silane coupling agents, where the silane agents are provided in isopropanol in various amounts such as 0.25% and 0.5% (0067 and 0069).
They do not teach spraying the adhesion primer having the claimed weight percent in solution.

From the teachings of Fadeev, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Haines in view of Sakhrani, Williams, and BD to have applied the silane coupling agent in a concentration ranging from about 0.5 wt% to about 2.0 wt% in isopropanol because Fadeev indicates that such a weight range is suitable for applying a silane coupling agent to a surface which will then be provided with a silicone resin and Sakhrani indicates that isopropanol is a suitable solvent for the silane coupling agent such that it will be expected to provide a suitable composition for applying the coupling agent to the surface. Therefore, in the process of Haines in view of Sakhrani, Williams, BD, and Fadeev the silane coupling agent concentration will overlap the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Haines in view of Sakhrani, Williams, BD, and Fadeev do not teach using [(bicycloheptenyl)ethyl]trimethoxysilane as the coupling agent. Haines teaches that the 
Kamei teaches a surface-coated reinforcing material that is coated with one or more coating layers which comprise a silane coupling agent having at least one hydrocarbon group having a norbornene structure (abstract). They teach that the reinforcing material may be made of glass (0028). They teach that the silane coupling agent may be bicycloheptenylethyltrimethoxysilane (0038 and 0042).
From the teachings of Kamei, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Haines in view of Sakhrani, Williams, BD, and Fadeev to have used bicycloheptenylethyltrimethoxysilane as the silane coupling agent because Kamei teaches it is a suitable coupling agent for a glass surface and Sakhrani indicates that various silane coupling agents can be used having a variety of R groups such that it will be expected to provide a simple substitution of one silane coupling agent for another. Therefore, Haines in view of Sakhrani, Williams, BD, Fadeev, and Kamei suggest applying a solution of bicycloheptenylethyltrimethoxysilane having a concentration in isopropanol overlapping the claimed range to the inner surface of the vial, where it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied the coupling agent to the entire surface of the vial because it will provide improved adhesion of the lubricating silicone layer over the entire surface. 

Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Haines in view of Sakhrani, Williams, and BD as applied to claims 33 and 46 above, and further in view of Wagner, US 2011/0100858 A1 and Choy, US 6,331,330 B1.
Regarding claims 25 and 35, Haines in view of Sakhrani, Williams, and BD suggest the limitations of instant claims 33 and 46. Sakhrani further teaches spraying the silane coupling agent (0067 and 0069). 
They do not teach that the adhesion primer is applied by a sampleholder in which a nozzle is fixed and the vial is moved relatively to the nozzle, spraying the entire inner surface of the vial by moving the vial as the spray is on.
Wagner teaches a method for manufacturing a container including a glass wall defining a cavity for receiving a product to be administered to a human being or an animal (abstract). They teach that the operation of depositing the sol on the glass wall comprises spraying said sol against the inside face (0058). They teach that spraying may be performed using a spray nozzle that is inserted into the reception cavity of the container, with the container and the nozzle being cause to move relative to each other in rotation and in translation so that the sol solution is sprayed uniformly over the entire inside surface on the container (0058). They teach spraying a sol on the glass wall where the retention of the sol on the glass wall depends on the speed of relative rotation between the spray nozzle and the bottle, spraying pressure, the orientation of the jet produced by the nozzle, and the rate at which the nozzle sprays (0059-0064). They teach that by acting on the on those parameters it is possible to obtain a deposit of sol that is uniform, that bonds well with the glass wall, and that can lead to a coating layer that is robust and free of defects (0065). Therefore, Wagner teaches spraying a coating 
From the teachings of Wagner, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Haines in view of Sakhrani, Williams, and BD to have applied the primer by moving a nozzle and the vial relatively so as to spray the entire surface of the vial and to have optimized the spraying conditions so as to spray the entire inner surface of the vial by moving the vial as the spray is on because Wagner indicates that coating an inner surface of a container is provided by spraying a coating material while moving the nozzle and container relative to one another rotationally and translationally such that by spraying a surface of the vial by moving the nozzle as the spray is on it will be expected to provide the desired and predictable result of successfully coating the entire surface of the vial. 
Haines in view of Sakhrani, Williams, BD, and Wagner do not teach a sample holder that can be used to provide the movement.
Choy teaches methods for depositing a material onto a substrate (abstract). They teach a film deposition apparatus that comprises an outlet, e.g. nozzle, spray or similar, and a substrate holder (Col. 3, lines 17-25 and Fig. 1). They teach that the uniformity of the coating thickness can be improved by rotating and/or translating (in general, moving) the outlet and/or the substrate holder during deposition to vary the relative positions of the outlet and the substrate with time (Col. 6, lines 53-65 and Fig. 1). 
From the teachings of Choy, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Haines in view of Sakhrani, Williams, BD, and Wagner to have fixed the nozzle and to have moved the vial using the sampleholder of Choy because Wagner requires moving the nozzle and container relative to one another and Choy provides a sampleholder capable of rotational and translational movement where a nozzle or the holder can be moved such that by fixing the nozzle and moving the vial using the holder of Choy it will provide the required movement of Wagner for coating the inner surface of the vial. 

Claims 28, 29, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Haines in view of Sakhrani, Williams, and BD as applied to claims 33 and 46 above, and further in view of Momoda, US 2004/0220292 A1, Diver, US 2012/0213664 A1, Dobbyn, US 2009/0068375 A1, and Gabzdyl, US 2007/0292630 A1.  
Regarding claims 28 and 38, Haines in view of Sakhrani, Williams, and BD suggest the limitations of instant claims 33 and 46. Williams further teaches that the power setting for the ionizing gas plasma is less than or equal to about 10 kW (0050), such that they suggest using a power range overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). Therefore, since Haines in view of Sakhrani, Williams, and BD suggest using pure argon or only argon, i.e. 100% argon or as close to 100% possible, this is considered to be close enough to 99.9% pure argon gas so as to be expected to provide similar results. Therefore, Haines in view of Sakhrani, Williams, and BD renders the claimed range obvious.
They do not teach the relative humidity of the process. Haines teaches that the coating that minimizes protein loss may be applied over an existing coating such as a lubricious coating (0016).
Momoda teaches a curable composition which provides a coating layer having high adhesion to a substrate and a hard coat layer where the surface of a resin substrate 
From the teachings of Momoda, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Haines in view of Sakhrani, Williams, and BD to have optimized the relative humidity of the argon plasma treatment from a range of 40% or less so as to be within the claimed range because Momoda indicates that such a relative humidity during an atmospheric pressure plasma improves adhesion of a coating such that it will be expected to also improve the adhesion of subsequent layers in the multi-layered coating of Haines. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Haines in view of Sakhrani, Williams, BD, and Momoda do not teach the duty cycle. Haines teaches that the packaging substrates include glass, acrylic, polycarbonate, 
Diver teaches a plasma generating apparatus that is used to treat a package (abstract and 0023-0024). They teach that it is preferred that the apparatus is operated in a pulsed mode so as to control the thermal load on the package (0039). They teach that typically, duty cycles in the range of 5-100% may be used, but a preferable range is 30-50% with cycle times ranging from 0.05 to 2 s, or preferably 0.2-0.4 seconds (0039). They teach that the package can be polymers such as polypropylene or glass (0056).
From the teachings of Diver, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Haines in view of Sakhrani, Williams, BD, and Momoda to have used a duty cycle ranging from 30-50% with times ranging from 0.2-0.4 seconds because Diver indicates that such settings are suitable for treating substrates formed of polymers such as polypropylene or glass so as to control the thermal load during plasma treatment such that it will be expected to also provide a suitable setting during the plasma crosslinking process of Haines in view of Sakhrani, Williams, BD, and Momoda. Therefore, Haines in view of Sakhrani, Williams, BD, Momoda, and Diver suggest using a duty cycle with a maximum time within the claimed range, i.e. a 0.2-0.4 second cycle being below the 3 second max on time as described in the 112(b) rejection above. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

Dobbyn teaches a process for plasma coating a surface in which an atomized surface treatment agent is incorporated in a non-equilibrium atmospheric pressure plasma generated in a noble process gas and the surface to be treated is placed in contact with the atmospheric pressure plasma containing the atomized surface treatment agent (abstract). They teach that the atomized surface treatment agent can be a polymerizable precursor and the process provides a controlled plasma polymerization reaction which results in the deposition of a polymer on a substrate which is placed adjacent to the plasma outlet, where the surface treatment agents include organosilicon compounds such as siloxanes or polysiloxanes (0021 and 0033). They teach that the plasma is generally a low temperature plasma that is preferably below 100°C, where they indicate that non-thermal plasmas operate close to room temperature (0003 and 0023). They teach that the plasma gas can be argon with a flow rate in the range of 0.5 to 10 or 25 standard liters/minute (0030). Therefore, Dobbyn teaches an atmospheric pressure plasma using a flow rate of argon gas of 0.5 to 25 slm and a temperature of less than 100°C where the plasma is capable of polymerizing siloxanes.
From the teachings of Dobbyn, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Haines in view of Sakhrani, Williams, BD, Momoda, and Diver to have used an argon flow rate of 0.5 to 25 slm and a temperature of less than 100°C during the plasma polymerization treatment because Dobbyn indicates that such settings provide an atmospheric pressure plasma capable of polymerizing siloxanes such that it will also be expected to be capable of polymerizing the silicone oil in the process of Haines in view of Sakhrani, Williams, BD, Momoda, and Diver. Therefore, Haines in 
They do not teach the feed in gas pressure.
Gabzdyl teaches a plasma generator capable of providing an atmospheric pressure plasma (0027). They teach that the plasma generator has an inlet for a primary gas stream in which the plasma is formed (0028). They teach that the primary gas stream may be supplied to the inlet under pressure from a source of pressurized gas such as a cylinder, where typically the plasma gas is supplied to the inlet at a pressure in the range of 1.1 to 30 bar, i.e. about 16-435 psi (0028).
From the teachings of Gabzdyl, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Haines in view of Sakhrani, Williams, BD, Momoda, Diver, and Dobbyn to have optimized the feed-in pressure of the argon gas to the plasma generator from the range of about 16-435 psi so as to be within the claimed range because Gabzdyl indicates that such a range is typically used for supplying gas to a plasma generator such that it will be expected to provide the gas as needed for plasma generation. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, Haines in view of Sakhrani, Williams, BD, Momoda, Diver, Dobbyn, and Gabzdyl suggest the plasma parameters of instant claims 28 and 38 as interpreted as discussed in the 112(b) rejections above.
	Regarding claims 29 and 39, Haines in view of Sakhrani, Williams, BD, Momoda, Diver, Dobbyn, and Gabzdyl suggests the limitations of instant claims 28 and 38. Williams further teaches that the plasma treatment time for the lubricious layer ranges from about 0.001 second to about 1 minute (Col. 8, lines 17-32), where they indicate using the process for syringes (Col. 6, lines 61-66 and Fig. 1). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a treatment time for the syringe ranging from 0.001 seconds to 1 minute because Williams indicates that such a plasma treatment is suitable and, as discussed above for claims 33 and 45, Sakhrani indicates that the process of Williams crosslinks the lubricious layer such that it will be expected to also provide a suitable treatment time for crosslinking. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	

Claims 31, 41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Haines in view of Sakhrani, Williams, and BD as applied to claims 33 and 46 above, and further in view of D’Haenens, US 5,874,489 and Felts, US 2012/0123345 A1.
Regarding claims 31 and 41, Haines in view of Sakhrani, Williams, and BD suggest the limitations of instant claims 33 and 46. Haines further teaches that any pharmaceutical package that comes in contact with a pharmaceutical substance can be multi-functionally coated, where preferred package surfaces include vails, syringes, stoppers, plungers, caps, etc. (0010), indicating that such package surfaces will come in contact with the pharmaceutical composition. They teach that the packaging substrates may be formed from materials including rubber (0010). Therefore, Haines teaches applying the lubricious silicone oil coatings to rubber surfaces and to stoppers or plungers. 
Williams teaches that syringe barrels are assembled with butyl rubber plungers (Col. 13, lines 23-47), indicating that rubber plungers are used with syringes.
They do not teach that the rubber has an already applied silicone coating.
D’Haenens teaches that in the molding industry, silicone or fluoropolymer resins are commonly used to coat molds and provide for ease of release of molded parts (Col. 1, lines 15-17). They teach that silicone oils tend to migrate to the finished product (Col. 1, lines 48-50). They teach a release coating for molded articles formed from natural or synthetic rubbers (Col. 1, lines 10-12), indicating that rubber parts are molded.
Felts teaches a package including a vessel made of cyclic olefin polymer resin, where the vessel is processed to provide lubricity or hydrophobicity (abstract). They teach forming the vessel by methods including molding methods (0096). They teach that another approach for providing a lubricity layer or coating is to use a silicone demolding agent when injection-molding the thermoplastic vessel to be lubricated 
From the teachings of D’Haenens and Felts, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a silicone oil as a release agent for forming the rubber plunger because Haines indicates it is desirable to provide silicone oil lubricity layer on parts coming in contact with the drug formulation, including plungers, where parts can be formed of rubber, Williams indicates that syringes use rubber plungers, D’Haenens teaches that using a silicone oil layer as a mold release layer when molding rubber parts results in the rubber having the silicone oil coating, and Felts indicates that using a silicone demolding agent is a suitable method for applying a lubricious coating such that it will be expected to provide the desired and predictable result of providing the rubber part with the silicone oil coating while also facilitating demolding and separation of the rubber component from the mold, i.e. acting as a mold release layer. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also performed the argon plasma treatment on the entire surface of a rubber plunger having the silicone oil layer so as to crosslink the silicone coating over the entire plunger and provide the benefits described by Sakhrani and Williams, i.e. reduced chatter and stick-slip, for a component that is in contact with a pharmaceutical formulation as indicated by Haines. Therefore, in the process of Haines in view of Sakhrani, Williams, BD, D’Haenens, and Felts a rubber plunger component of the syringe will be a component that is exposed to the liquid drug formulation and it will be provided with a silicone coating, i.e. barrier layer, and it will 
Regarding claim 43, as discussed above for claims 31 and 41, Haines in view of Sakhrani, Williams, BD, D’Haenens, and Felts suggest treating a rubber component of a syringe to be exposed to a drug formulation where the entire rubber plunger already coated with the lubricious coating as a demolding agent and then the entire outer surface of the rubber component is plasma treated so as to crosslink the silicone oil coating as in the process suggested by Sakhrani and Williams. Therefore, since the process of Haines in view of Sakhrani, Williams, BD, D’Haenens, and Felts provides a silicone oil coating to the rubber component in the molding process and crosslinking the coating with argon plasma the silicone oil layer used as the mold release layer is considered to provide a barrier layer that facilitates demolding and separation of the rubber component and the treatment of the outer surface is considered to lessen a level of contaminant particles capable of release from the rubber component into the drug formulation and to also lessen a break-lose force and maximum gliding force of the rubber component relative to the associated syringe. 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Haines in view of Sakhrani, Williams, BD, D’Haenens, and Felts as applied to claim 43 above, and further in view of Momoda, US 2004/0220292 A1, Diver, US 2012/0213664 A1, Dobbyn, US 2009/0068375 A1, and Gabzdyl, US 2007/0292630 A1.  
	Regarding claim 44, Haines in view of Sakhrani, Williams, BD, D’Haenens, and Felts suggest the limitations of instant claim 43. As discussed above for claims 28 and 38, Momoda, Diver, Dobbyn, and Gabzdyl suggest using plasma parameters for curing a silicone oil layer overlapping or optimized to be within the ranges of claim 44.


Response to Arguments
Applicant's arguments filed April 5, 2021 have been fully considered.
In light of the amendments to the claims, the previous claim objections have been withdrawn.
In light of the amendments to the claims, the previous 112(b) rejections over claims 31, 32, 41, 42, and 43 have been withdrawn. 
Regarding Applicant’s arguments over the argon input and argon setting, while Applicant indicates that the two rates can be different based on pressure and temperature due to the measurement referring to the volume of the gas, it is noted that the input and setting are specifically for the argon plasma treatment such that they are understood to be at the same temperature and refer to the argon gas going into the plasma system such that they would be expected to be at the same pressure as well. Specifically, the argon input to the plasma system would be expected to be the same as 
Regarding Applicant’s argument that one having ordinary skill would readily understand that the ambient temperature as a plasma parameter is the ambient air in the room, it is noted that there is no reasoning provided as to why one having ordinary skill in the art would understand the ambient pressure, as a plasma parameter, to be the temperature of the room and therefore the 112(b) rejection is upheld. It is noted that in the rejection above, the suggestion is to perform the plasma at a temperature of less than 100°C such that the range overlaps the ambient temperature range such that the ambient temperature in the room in the vicinity of the plasma will overlap the claimed range.
Regarding Applicant’s argument that one having ordinary skill would readily understand that the 3 sec max on time refers to the maximum on time of the duty cycle, it is noted that there is no reasoning provided as to why one having ordinary skill in the art would understand this to be true and therefore the 112(b) rejection is upheld. It is noted that in the rejections above, the suggestion is to perform the plasma with a duty cycle on time being within the claimed range such that it meets the interpretation asserted by Applicant.
Regarding Applicant’s argument that one having ordinary skill would readily understand that the relative humidity refers to the relative humidity in the room that the plasma is done, it is noted that there is no reasoning provided as to why one having ordinary skill in the art would understand that the relative humidity, as a plasma parameter, refers to the humidity in the room that the plasma is done and therefore the 112(b) rejection is upheld. It is noted that in the rejections above, the suggestion is to 
Regarding Applicant’s argument that the cited references do not address the problem solved by the present invention, i.e. negating the need to optimize the drug formulation based on the different containers, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Specifically, Haines provides the suggestion of applying the functional coatings to vials and syringes, where the functional coatings include silicone oil lubricous coatings and adhesion coatings and therefore, Haines provides the suggestion to apply the coatings to both types of the claimed containers. Further, Haines indicates that it is known to optimize the drug formulation based on the containers to compensate for protein loss, where siliconization of packaging materials is another method of preventing protein loss between the container and the drug. Therefore, it is known to solve or at least mitigate the problem of protein loss using silicone coatings. Therefore, since Haines in view of Sakhrani, Williams, and BD suggest performing the claimed process, where Haines indicates that it is desirable to provide silicone oil coatings to vials and syringes for drug formulations such as insulin and BD indicates it is known to transfer insulin formulations between vials and syringes the resulting process is also expected to result in Applicant’s described benefits of minimizing or negating the need to optimize the drug formulation between containers. Further, BD indicates directly transferring insulin 
Regarding Applicant’s arguments over Kamei, it is noted that Haines indicates that the pharmaceutical packaging substrate may be made of glass and Sakhrani teaches using coupling agents having the formula R-(CH2)n-Si-X3, where examples of the X groups include alkoxy groups such as trimethoxysilane, where the coupling agents can have branched or cyclic alkyl groups, phenyl groups, phenyl alkyl groups, etc. Kamei provides the suggestion of using a silane coupling agent having a norbornene structure such as bicycloheptenylethyltrimethoxysilane with a reinforcing material made of glass. Therefore, since the coupling agent of Kamei is indicated as being desirable with glass, Haines indicates that the packaging may be glass, and Sakhrani indicates that silane coupling agents are desirable for adhesion, the silane coupling agent of Kamei is also expected to provide a desirable adhesive coating between the silicone oil and the glass substrate. While Kamei is directed at a different process than Sakhrani, since they teach a silane coupling agent suitable for use with glass and Sakhrani teaches using silane coupling agents for forming the lubricous coating, the silane coupling agent of Kamei is expected to also be suitable in the process of Haines and Sakhrani. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTINA D MCCLURE/             Examiner, Art Unit 1718                                                                                                                                                                                           
/KATHERINE A BAREFORD/             Primary Examiner, Art Unit 1718